Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 42, 48, and 54 have been amended. Claims 42-59 are pending in this office action. This action is responsive to Applicant’s application filed 07/28/2021.

Response to Arguments 
3.	Applicant's arguments with respect to amended claims 42, 48, and 54 have been considered but are moot in view of the new ground(s) of rejection. 	

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 42-45, 47-51, 53-57, and 59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Motte et al. (US Patent Publication No. 2008/0071929 A1, hereinafter “Motte”) in view of Hopkins et al. (US Patent Publication No. 2007/0244900 A1, hereinafter “Hopkins”).
As to Claim 42, Motte teaches the claimed limitations:
“An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:” as a method and apparatus for generating a web page. An instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for 
 	“Receive an indication of data associated with a user, wherein the data is received from at least one of a user device, a remote third party system, a browser history, or a prior purchase history” as a history list may be generated, identifying the relationship between the new web page, the original web page, and any previous web pages that were used to generate either the original web page or another of said previous web pages (paragraph 0023). Embodiments provide tag clouds for rating individual web page components as well as entire web pages, and for rating individual users, a graphical user interface may be provided to show the history of tag cloud development, and/or demographic information on tag clouds (paragraph 0039). The users of the system interact with the web server platform, which stores modular web pages and dynamically generated keywords generated from individual stored modular web pages. For example, more keywords may be automatically generated by their associations with existing keywords. The set of keywords may also be enriched by behavioural information such as a user's browsing history, to improve targeting of adverts (paragraph 0102).
 	“Receive a request from the user device to access at least one of a website or mobile application of a host system” as an instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server. The existing webpage is accessible over a network, e.g. the internet (paragraphs 0009-0010, 0360). Wherein the access level for 
“transmit an indication of the home content channel page to the user device, such that at least one of a browser of the user device or a homepage of the mobile application displays the home content channel page comprising the content associated with the category and associated with the home content channel page” as information may be output to a user, by retrieving tags from a tag store, where the tags are in one or more of the following categories: tags representing interests of a user; tags relating to published web page content of the user; tags relating to a web page that a user has most recently requested to view; and tags relating to topics for which a user has requested to received advertising material. Individual tags may be in multiple categories. Each individual tag of the retrieved tags may be provided with a score, where the score is determined using the number and type of categories in which the individual tag is included. A predetermined number of tags with the highest scores may be used to search an information database or index to locate information relating to these tags (paragraphs 0037-0038, 0046). The advert selection may be driven by the preferences of one or more particular viewer of the advert, and it may be driven by the location of the person viewing the advert, or other local factors. For example, radio advertising may be driven by which types of people listen to the radio station, and which local area is served by the radio station. Where several transmitters for the same radio station are located in different areas, each transmitter may be set up to transmit different adverts within common advertising time slots, using an advert selection process according to geographical location into account when choosing an advert, in particular when combined with user preference (paragraph 0050). A user may start either by viewing a homepage of the system, which provides links for browsing through the available modular web pages, or alternatively a user may start by navigating to any 
Motte does not explicitly teach the claimed limitation “in response to receiving the request, identify a home content channel page from a plurality of content channel pages hosted by the host system for potential display responsive to a request to access the host system, each of the plurality of content channel pages being associated with a respective category of content, wherein the home content channel page is identified based on relevancy of the categories of content associated with each content channel page relative to the data associated with the user such that different home content channel pages are identified from the plurality of content channel pages for different users having different associated data”. 
Hopkins teaches a user, among other things, to search the Internet categorically by providing a systematic topical categorization of a variety of useful information topics. Additionally, an electronic database of web sites that allows the user not only to search categorically, but also narrows traditional keyword-based searches within a given category to highly credible and relevant sites that have been pre-selected for their quality and relevance. In one embodiment, a user can be assisted in such searchers by an online, topic-specific Internet Remote, an independent and persistent web browser window that deposits the results of the user's site selections in a second, companion browser window. In another embodiment, elements can be formatted for efficient display and use on cellular phones, personal digital assistants and other handheld computerized and wireless devices that have web-browsing capability (paragraph 0041). One or more advertising windows that are used to display advertisements, promotions, instructional materials, or other content within an Internet Remote. These advertisements or other content may be of any variety of forms: graphics, text, web links, animated graphics, Flash graphics, video, or other form, the advertisements or other content are 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Motte and Hopkins before him/her, to modify Motte identified based on relevancy of the categories of content associated with each content channel page relative to the data associated with the user such that different home content channel pages because that would provide personally relevant search results to each individual searcher without requiring them to answer a series of highly intrusive questions as taught by Hopkins (paragraphs 0017). 

As to Claim 43, Motte teaches the claimed limitations:


As to Claim 44, Motte teaches the claimed limitations:
 	“Wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: cause visual indications of each of the at least one other of the plurality of content channel pages other than the home content channel page are displayed; and cause display of detailed content of a respective content channel page other than the home content channel page in response to a user selection of the respective visual indication” as (paragraphs 0007, 0043, 0212).

As to Claim 45, Motte teaches the claimed limitations:
“Wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: cause the display of the respective visual indications in an order based on the relevancy of the content associated with each content channel page” as (abstract; paragraphs 0037, 0047-0048, 0058-0060, 0153, 0197-0198, 0206, 0226-0227, 0278).

As to Claim 47, Motte teaches the claimed limitations:
“Wherein the data comprises a detected location of the user device, and the relevancy of the content associated with each content channel page is based on the detected location of the user device” as (paragraphs 0050, 0152-0153; see also figures 14 A-B).



As to claims 54-57, and 59 rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 42-45, and 47. In addition, Motte teaches a method and apparatus for generating a web page. An instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server (paragraph 0009). Therefore this claim is rejected for at least the same reasons as claims 42-45, and 47. 

5.	Claims 46, 52, and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Motte et al. (US Patent Publication No. 2008/0071929 A1) as applied to claims 42, 48, and 54 above, and further in view of Hopkins et al. (US Patent Publication No. 2007/0244900 A1) and Ramer et al. (US Patent Publication No. 2011/0258049 A1, hereinafter “Ramer”).
As to Claim 46, Motte does not explicitly teach the claimed limitation “wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: select one of the plurality of content channel pages for suppression”. 
Ramer teaches (paragraph 0261).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Motte, Hopkins and Ramer before him/her, to modify Motte select one of the plurality of content channel pages for suppression because that would enabled to select and target advertising content that is 

As to claim 52 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 46. In addition, Motte teaches a prospective buyer may view ratings and comments provided by other users, to evaluate different products before purchase (paragraph 0006). Therefore this claim is rejected for at least the same reasons as claim 46. 

As to claim 58 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 46. In addition, Motte teaches a method and apparatus for generating a web page. An instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server (paragraph 0009). Therefore this claim is rejected for at least the same reasons as claim 46. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/16/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156